Title: To Thomas Jefferson from Etienne Clavière, 21 June 1788
From: Clavière, Étienne
To: Jefferson, Thomas


          
            
              Monsieur
            
            
              rue Grange aux belles derriere l’opéra L’ambassadeur Paris le 21 Juin 1788
            
          
          Je fais travailler aux comptes que je dois mettre sous vos yeux avant de les envoyer à mon ami de Warville; j’ai été retardé par mille Causes involontaires. Mes chiffres sont prettes, il ne faut plus que les ranger. Mandez moi, s. v. p. s’il partira bientot un Paquetbot pour New Yorck afin que je connoisse le tems que j’ai devant moi.
          J’ay l’honneur d’etre avec une haute estime Monsieur l’Ambassadeur Votre très humble et très obeïssant serviteur
          
            E Claviere
          
        